Latjghlin, J.:
The defendant was tried on an information filed by the district attorney charging him with having violated the provisions of section 435, subdivision 4, of the Penal Law, which, so far as material to the facts charged in the information, provides that a person who, with intent to defraud, “ sells or exposes for sale any meat or meat preparation and falsely represents the same to be kosher, or as having been prepared under and of a product or products sanctioned by the orthodox Hebrew religious requirements; or falsely represents any food product or the contents of any package or container to be so constituted and prepared, by having or permitting to be inscribed thereon the word ' kosher ’ in any language,” is guilty of a misdemeanor. (See Laws of 1915, chap. 233.) Counsel for the appellant contends that the statute is unconstitutional and void in that it purports to make the violation of the code of laws of the Jewish faith a crime, and that the crime is not sufficiently defined. I am of opinion that there is no merit in these contentions. It appears that orthodox Jews are limited by their religion with respect to animal food, and are forbidden to partake of meat unless it has been slaughtered and prepared in accordance with the requirements of their religion, and that to this end in certain slaughter houses animals are selected and slaughtered by and under the supervision of rabbis in accordance with the Jewish religious requirements, and then the meat is marked or labeled to indicate that it has been so slaughtered. Such meat is selected with great care, and especial cleanliness is observed in the slaughter thereof, from which a reasonable inference follows that it is of a superior quality.
' The statute does not limit the sale of such meat to orthodox Jews. The sale thereof is open to the public. The purpose of the statute, manifestly, is to prevent and punish fraud in the sale of meats or meat preparation, and it only operates *597on those who knowingly violate its provisions, for it is expressly provided that there must be both an intent to defraud and a false representation.
Counsel for the appellant argues that the word “ kosher ” is an adjective, the definition and meaning of which involves a consideration of the Jewish orthodox religious requirements, which are not precise and definite, and concerning which, according to one witness, thousands of volumes have been written. It needs no argument to show that it is competent for the Legislature within its general police power to enact legislation to prevent and punish fraud and imposition. (People v. Luhrs, 195 N. Y. 377; People v. Bowen, 182 id. 1.) If, therefore, the Legislature, by the use of the word “ kosher ” in this statute, meant something more than meat prepared under and of a product sanctioned by the orthodox Hebrew requirements, and the provisions of the statute for that reason would be too indefinite, still the information warranted the conviction of the defendant under the succeeding definite provisions of the statute, provided the evidence be sufficient. (People v. Willett, 102 N. Y. 251; People v. Blanchard, 90 id. 314.) It is manifest, however, that the Legislature did not intend to use the word “ kosher ” in an indefinite sense, but evidently in the ordinary sense in which it is used in the trade, which is to designate meat as having been prepared under and of a product sanctioned by said religious requirements, and, therefore, as I view it, the Legislature has itself definitely defined the word “ kosher ” as used in the statute. This construction leaves the statute sufficiently definite and confines it to those who, with intent to defraud, sell or expose for sale meat or meat preparation and falsely represent the same as having been prepared under and of a product or products sanctioned by the orthodox Hebrew requirements. It may be that those principally interested in the subject-matter of the legislation are of the Jewish faith, but the benefits of the statute are not confined to them, for it is evident that others of the general public may be interested in knowing that greater care and cleanliness have been observed in the selection and slaughter of the animals the meat of which is so known, marked or labeled, than is otherwise exercised. I am of opinion, therefore, that there is no ground *598for the objection that the statute is open to a constitutional objection that it constitutes class legislation.
It is also contended that the statute is unduly oppressive on dealers in meat. There would be force in that contention if mere proof of offering for sale or sale and the fact that it had not been so prepared would authorize a conviction; but as already observed, intent and false representation are essential ingredients of the crime.
The sufficiency of the evidence to sustain the conviction is also challenged. The defendant conducted a meat market at No. 372 East Tenth street, and'he dealt in kosher meat as so defined, and in other meats generally, and had a sign on his show window in Hebrew characters, “ Borsho Kosher,” meaning meat kosher and that the meat had been slaughtered under the supervision of a rabbi in accordance with the orthodox Hebrew requirements. At about seven-thirty o’clock on the morning of April 5, 1916, some little time after the meat market had been opened, an inspector of weights and measures of the city of New York, who had been assigned to this duty, accompanied by Rabbi Levi and one Lebow, president of the Kosher Butchers Association, entered the defendant’s meat market, the defendant being present, and found a big chuck of meat exposed on the cutting block with a genuine kosher tag on the upper side of it but with the lead seal, by which it was attached and which is closed when originally attached, open, and on the under side of the chuck, in the meat or in the bone or both, there were two intersecting lines cut, making part of a cross or X; and in the icebox they found hanging another chuck, which it was conceded was not kosher meat, which had evidently been cut from the chuck on the block, for the two pieces fitted together perfectly, and when thus together, like lines found on the chuck in the icebox with the fines on the other chuck formed a perfect cross or X. Such a tag, when the seal is closed, is the identifying mark that it is kosher meat, and such a cross or X is an identifying mark that it is trefa, or not kosher meat. The defendant had been engaged in this fine of business for three years, and when asked by the inspector how he came to have a kosher tag on the meat which had the trefa sign on it, his reply was that he “gets his meat on the ’phone, and that *599if I go some other place, I "will find the same condition everywhere.” According to the testimony of the inspector when asked from whom he purchased his meat he replied, from the United Dressed Beef Company, but the tag, the seal of which was open, was a tag used by the Manhattan Dressed Beef Company and of the kind it attached to kosher meat. Both the United Dressed Beef Company and the Manhattan Dressed Beef Company were wholesale slaughterers of beef, and by each beef was slaughtered according to the Jewish ritualistic requirements by and under the supervision of a rabbi, who affixed to tags his signature and the hour of slaughter and a reference to the biblical passage which orthodox Jews were required to read during that particular week. In addition to affixing the tag as a mark, stamp or seal that the meat is kosher, three symbols or characters in Hebrew are engraved on the bone of the meat with a knife. There was no such engraving on the chuck of meat on the block, but instead the evidence shows that there was an X or cross marked on the bone.
The defendant testified that he received the meat only fifteen minutes before the inspector and others arrived and that the tag or label was then on it and that he bought his meat through slaughter houses and that he did not cut the meat after receiving it; and he admitted that the meat they took out of the icebox was “ a piece of the chuck,” but he denied that it was a piece of this particular chuck. He also testified that he did not buy this meat through either the United Dressed Beef Company or the" Manhattan Dressed Beef Company, but he did not say from whom he bought it, or produce any witness to corroborate him. When asked with respect to his knowledge of the marking of the kosher and trefa meat, he was manifestly evasive in his answers and pretended not to know much about them. He was asked whether he knew what the X mark on a piece of meat meant, and he replied, “It was on the underside of it.” He was asked further if he bought meat from the Manhattan Compatiy, and his answer was, “ I could not tell you it was that.” He admitted that a tag on top. of the meat indicated that it was kosher meat, and denied that he told the inspector that he purchased the meat from the United Dressed Beef Company.
*600It is quite plain, I think, that this meat was exposed for sale within the purview of the statute, and in view of the defendant’s answer when asked how he came to have a kosher tag on the meat which had the trefa sign on it, and his claim, according to the inspector’s testimony, that he bought it from the United Dressed Beef Company, and the other evidence to which reference has been made, I am of opinion that the court was warranted in finding that this was not kosher meat, that the defendant knew it, and that he himself attached the tag. The rule is well settled that on the review of a conviction in a criminal case where there is any evidence of guilt, the question of - reasonable doubt must be left to the jury or trial court, and the verdict or decision on the facts must ordinarily be deemed conclusive and will not be disturbed unless it is perfectly clear that it is against the weight of the evidence. (People v. Long, 150 App. Div. 500; People v. Seidenshner, 210 N. Y. 341; People v. Katz, 154 App. Div. 44; affd., 209 N. Y. 311; People v. Rodawald, 177 id. 409; People v. Becker, 215 id. 126.) The conduct of the defendant indicates that he was guilty, and I think the conviction should not be disturbed.
It follows that the judgment should be affirmed.
Clarke, P. J., Smith and Shearn, JJ., concurred; Page, J., dissented.